DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 12/20/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 8,240,748) in view of Young (US 5,421,645).  Chapman discloses:
With regard to claim 21 - A customizable automobile comprising: 
a tubular exoskeleton 116 vehicle chassis having a load-bearing exoskeleton floor structure comprising plural tubular members 113, and first and second load-bearing exoskeleton side structures each comprising plural tubular members 112, the first and second exoskeleton side structures joining said exoskeleton floor structure at the periphery of the exoskeleton floor structure to define an interior occupant cell (see Figs. 1 and 16); 
a plurality of modular body panels 111.
Chapman fails to explicitly disclose each of said plurality of modular body panels being removably secured to a body rod assembly with means for coupling a body panel to a body rod 
wherein, with regard to claim 22, the securing tubular member includes a receiving aperture that receives the threaded rod connector 130 to secure the modular body panel 40 to the securing tubular member 36b of the tubular exoskeleton;
 wherein, with regard to claim 23, the body rod assembly further comprises a threaded fitting secured to the receiving aperture, said threaded fitting receiving the threaded rod connector 130 to secure the modular body panel 40 to the securing tubular member 36b of the tubular exoskeleton;
wherein, with regard to claim 25, the receiving aperture is a through-hole that passes through the securing tubular member 36b, and the threaded rod connector 130 is positioned in the through-hole and is fastened by its threads to the securing tubular member 36b of the tubular exoskeleton;
wherein, with regard to claim 27, the means for coupling comprises a removable fastener 130 and the body rod assembly comprises a body panel support 134, wherein the body panel 40 is located between the removable fastener 130 and the body panel support 134 to secure the body panel to the securing tubular member 36b of the tubular exoskeleton;
wherein, with regard to claim 28, the body rod assembly 130 is displaceable normal to the axis of the securing tubular member 36b.
further comprising, with regard to claim 29, plural individual body panels 40, plural removable body rod assemblies and plural means for removably coupling a body panel to a removable body rod assembly, each body panel 40 removably coupled to a respective body rod assembly with a respective 

    PNG
    media_image1.png
    511
    631
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the customizable automobile of Chapman with the teaching of Young such that the modular panels are attached to the tubular exoskeleton through the fastening means taught by Young so as to allow for a strong but removable attachment of the modular panels to the vehicle frame.

26 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman and Young, as applied to claims 21-23, 25, and 27-29 above, and further in view of Taylor (US 4,640,527).  Chapman and Young fail to explicitly disclose wherein a threaded fitting is secured in each aperture of the through-hole of the securing member, and the threaded rod connector passes through the through-hole and is fastened by its threads to each threaded fitting.  Taylor teaches that it is well-known in the art to attach two components of the body of a vehicle utilizing a bolt that is threaded at both ends and received by threaded fittings at each end, said threaded fittings being disposed within through holes of the vehicle body components.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular automobile of Chapman and Young with the teaching of Taylor such that the a threaded fitting is secured in each aperture of the through-hole of the securing member, and the threaded rod connector passes through the through-hole and is fastened by its threads to each threaded fitting to allow for optimal adjustment of the fastening distance between the tubular member and body panel.

	Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman and Young, as applied to claims 21-23, 25, and 27-29 above, and further in view of Abrams et al (US 7,827,738).  Chapman and Young fail to explicitly disclose a first number of receiving apertures disposed in one or more securing tubular members, wherein a second number of receiving apertures, which is less than said first number of receiving apertures, has a threaded rod connector received therein, and a third number of receiving apertures, which is equal to the first number of receiving apertures minus the second number of receiving apertures, does not have a threaded rod connector received therein, and wherein at least one of the third number of receiving apertures is fitted with a plug to prevent dirt or grime from entering the securing tubular members that have the third number of receiving apertures.  Abrams teaches a system for modular construction of a vehicle comprising modular body panels 36 . 

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. The primary teaching of the Young reference is that it is old and well-known in the art to attach modular body panels to a tubular member using a threaded fastener.  This means of fastening is common and thus not beyond the realm of obviousness to apply to the vehicle of Chapman.  It also is not required for the attachment features with regard to portions of the vehicle to be 1:1 with that of Chapman or the claimed language since it is merely teaching a general and well-known concept of attaching panels to tubular members using threaded rods.  With regard to the bolts 30 passing all the way through the tubes, as they are secured on their threaded ends and said securing, whether by a nut or another component, effectively securing the panels to the tubular members via the threaded end.  For argument’s sake, securing one component to another component through direct threading of a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        February 25, 2022



/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616